Citation Nr: 1220964	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-28 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, due to exposure to Agent Orange. 

2. Entitlement to service connection for a diabetic eye disability claimed as diabetic eye bleeding (retinopathy), due to exposure to Agent Orange. 

3. Entitlement to service connection for peripheral neuropathy of the lower extremities, due to exposure to Agent Orange. 

4. Entitlement to service connection for a renal condition, due to exposure to Agent Orange. 

5. Entitlement to service connection for hypertension, due to exposure to Agent Orange. 

6. Entitlement to service connection for heart disease, status post open heart surgery, due to exposure to Agent Orange. 

7. Entitlement to service connection for bilateral cataracts, due to exposure to Agent Orange. 

8. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1963.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied claims for service connection for the above-referenced conditions. The Board has since characterized each of these issues in terms of whether the claimed condition is attributable to     in-service Agent Orange exposure, consistent with the Veteran's representative's assertions pursuant to its May 2012 written brief presentation. 

In his September 2008 Substantive Appeal (VA Form 9), the Veteran requested the opportunity for a Travel Board hearing before a Veterans Law Judge (VLJ). However, through correspondence dated September 2009 he cancelled the hearing which had been scheduled on his behalf, and requested consideration of his appeal on the merits. See 38 C.F.R. § 20.704(d) (2011). 
The Board presently issues a decision upon the claims for service connection          for diabetic retinopathy and peripheral neuropathy of the lower extremities.         The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further development is required on his part. 


FINDINGS OF FACT

1. There is no competent evidence that the Veteran currently has a condition manifested by diabetic retinopathy.

2. There is no competent evidence that the Veteran currently has a condition manifested by peripheral neuropathy of the lower extremities.        


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for a diabetic eye disability claimed as diabetic eye bleeding and to include diabetic retinopathy, due to exposure to Agent Orange. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. The criteria are not met to establish service connection for peripheral neuropathy of the lower extremities, due to exposure to Agent Orange. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from April 2007, the RO notified    the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.        § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the            joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Further provided through the VCAA correspondence was an explanation of the downstream disability rating and effective date elements of a claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini  II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice correspondence preceded issuance of the November 2007 RO rating decision adjudicating the claims on appeal, and thereby comported with the definition of timely notice. 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case through obtaining service treatment records (STRs) and VA outpatient treatment records. There is no indication of private outpatient treatment records which need to be obtained. The Veteran has not undergone VA Compensation and Pension examination with regard to the claims being decided, however, the Board does not find that such examination is needed given that there is no indication from the record that the Veteran likely has the medical conditions at issue. This includes review of the clinical data, and the extent of the Veteran's own assertions. Without competent evidence of a current disability, there is no plausible finding of a disability that may be associated with military service sufficient to bring about VA's duty to provide a Compensation and Pension examination. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). See also 38 C.F.R. § 3.159(c)(4). The Veteran declined the opportunity to testify at a hearing. There is no indication of any further available evidence or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

The Board is constrained to deny the instant claims upon finding that the competent and probative evidence available does not substantiate current clinical diagnoses of either a diabetic eye condition, or peripheral neuropathy of the lower extremities. Absent a showing of competent evidence of the current disability claimed, service connection for a claimed disability cannot be established. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski,                   3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").

In this instance, the Board has reviewed the extensive VA outpatient treatment records and finds no mention of a condition of or substantially similar to that claimed by the Veteran of "diabetic eye bleeding." Nor is there an attendant finding of diabetic retinopathy. Likewise, there is no objective notation insofar as documented peripheral neuropathy of the lower extremities. The Veteran has not identified any outstanding sources of private medical treatment for these conditions as well. The Board recognizes that a claimant seeking compensation benefits is also competent to allege through lay testimony the presence of symptoms of a claimed condition, including where such allegations would support a later diagnosis by a qualified medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician). That notwithstanding, there are no material statements from the Veteran effectively describing symptoms of his claimed eye or lower extremity conditions, such that there is otherwise competent lay evidence of the disorders described. 

Thus, the Board is left with no other conclusion to reach than that there is no competent evidence of either claimed disability, under which circumstances   service connection cannot be established. Given the lack of a current disability, therefore, these two claims must be denied. The issue of whether the Veteran had underlying Agent Orange exposure, which is the basis for consideration of the remaining claims being remanded below, is nonetheless immaterial to the claims for service connection for diabetic retinopathy and peripheral neuropathy, inasmuch as the evidence does not suggest that he currently has said conditions. 
Accordingly, service connection for diabetic retinopathy and peripheral neuropathy of the lower extremities is being denied. The preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski,            1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for a diabetic eye disability claimed as diabetic eye bleeding and to include diabetic retinopathy, due to exposure to Agent Orange, is denied.

Service connection for peripheral neuropathy of the lower extremities, due to exposure to Agent Orange, is denied.


REMAND

In regard to the remaining claims on appeal, the Board concludes that further development of the evidence is warranted prior to issuance of a final decision.

During pendency of this appeal, the Veteran's designated representative has raised the theory that the Veteran's claimed disabilities -- diabetes mellitus, renal condition, hypertension, heart disease, bilateral cataracts and COPD -- developed as due to exposure to Agent Orange during the Veteran's basic training in             Fort Knox, Kentucky. The Veteran and his representative do not further elaborate on the circumstances concerning which such exposure allegedly occurred. Regardless, the opportunity on the Veteran's behalf to specify the dates, location and circumstances of such exposure to herbicides should be afforded to him, as is generally provided as to matters of claimed herbicide exposure outside of the territorial borders of Vietnam or the Korean Demilitarized Zone (DMZ).                    See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, 2.C.10.o                     (Dec. 16, 2011). Provided the Veteran has additional information to offer,                   the RO/AMC should then take appropriate measures to verify the claimed herbicidal exposure.

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should contact the Veteran and request that he provide any and all information concerning the dates, location and circumstances of his alleged exposure to Agent Orange while stationed at Fort Knox, Kentucky. Based upon his response, the RO/AMC should then undertake appropriate measures to attempt to corroborate his incidence of Agent Orange exposure, pursuant to the provisions of M21-1MR, Part IV, Subpart ii, 2.C.10.o (Dec. 16, 2011).

2. The RO/AMC should obtain the Veteran's complete service personnel file and associate the contents with the claims file.

3. The RO/AMC should then review the claims file.             If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998). 

4. Thereafter, the RO/AMC should readjudicate the claims for service connection for diabetes mellitus,            a renal condition, hypertension, heart disease, bilateral cataracts and COPD based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


